Citation Nr: 1024936	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
residuals of a right ankle sprain with pes cavus.

2.  Entitlement to a disability rating higher than 10 percent for 
residuals of a left ankle sprain with pes cavus.

3.  Entitlement to a disability rating higher than 10 percent for 
a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 
2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board remanded the case in December 2008 for further 
development and adjudicative action.  The case has been returned 
to the Board for further appellate action.

The left knee claim is decided herein while the other issues on 
appeal are addressed in the remand that follows the order section 
of this decision.


FINDING OF FACT

The Veteran's left knee disability is manifested by limitation of 
flexion, but flexion is not limited to less than 45 degrees and 
the disability is not productive of locking, lateral instability, 
recurrent subluxations or limitation of extension.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was sent a letter in March 
2005, prior to the initial adjudication of the claim, informing 
him that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in severity 
of the disability.  A March 2006 letter provided appropriate 
notice with respect to the effective-date element of the claim.  
Although the March 2006 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claim in 
December 2009.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The record reflects that service treatment records and all other 
available post-service medical evidence identified by the Veteran 
have been obtained.   In addition, the Veteran has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.  Therefore, the Board is also satisfied 
that the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004 (September 17, 2004).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Veteran contended during his January 2008 hearing testimony 
that he had loss of stability in his left knee with giving way.

Currently, the Veteran is assigned a 10 percent rating for 
arthritis in the left knee under Diagnostic Codes 5003-5260.  

The Veteran was afforded a VA examination during April 2005.  At 
that time, there had been no surgery and the Veteran did not use 
braces or ambulatory aids.  The Veteran contended that his knee 
hurt daily at 3/10; with no current treatment and no flare-ups; 
no work effect; with stiffness.  The Veteran's gait was within 
normal limits.  The examiner indicated that the Veteran's 
appreciated collateral ligaments were stable; McMurray, internal 
and external torsion tests were negative; there was no effusion 
or crepitation; muscle strength was 5/5 with no fatigability; 
range of motion of the left knee was extension to 0, flexion to 
135 with slight complaint of stiffness on terminal flexion; no 
change with repeat flexion.  The Veteran was diagnosed with minor 
early degenerative joint disease in the left knee with very minor 
functional impairment; and no weakness, fatigability or 
incoordination.

The Veteran was afforded an additional VA examination during May 
2009.  The examiner indicated that the Veteran had last worked in 
2006 in logistics and that he had sold his company due to his 
right ankle surgery.  The Veteran indicated that he had no 
surgery, braces or ambulatory aids; moderate daily pain; no 
flare-ups but pain increased with activity; occasional slight 
swelling; no noises from the knee; no giving way; treatment was 
with Advil.  The left knee was not tender to palpitation; 
cruciate and collateral ligaments were stable; no instability or 
lateral subluxation; McMurray test internal and external torsion 
were negative; no effusion; no crepitation palpitated on active 
motion; no fatigability; range of motion was extension to 0 and 
flexion to 125/130 repetitively with no complaints of pain.  The 
left knee diagnosis was minimal degenerative joint disease with 
slight plus functional impairment; no weakness, fatigability or 
incoordination; with no impact on working.  

The objective evidence shows that the Veteran has no limitation 
of extension and that he has only slight limitation of flexion.  
The medical evidence shows that there is no additional limitation 
of motion due to pain, weakness, fatigability, or incoordination.  
Even with repetitive motion, flexion was to 125 degrees.  
Therefore, it is clear that the limitation of flexion does not 
more nearly approximate limitation to 30 degrees required for a 
20 percent rating than the limitation to 45 degrees contemplated 
by a 10 percent rating.

The aforementioned VA examinations disclosed no evidence of 
recurrent subluxation or lateral instability, and there is no 
other objective evidence of recurrent subluxation or lateral 
instability.  Therefore, a separate rating under Diagnostic Code 
5257 is not warranted.  In addition, none of the medical evidence 
shows that the Veteran has experienced locking of the knee.  
Therefore, a higher rating under Diagnostic Code 5258 is not in 
order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating in excess of 10 percent.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2009).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the Veteran's left knee disability is 
manifested by pain and limitation, manifestations specifically 
contemplated by the schedular criteria.  Therefore, referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for a 
left knee disability is denied.


REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his bilateral ankle 
disability with pes cavus in May 2009.  The examiner failed to 
provide information required to rate the Veteran's bilateral pes 
cavus.  Moreover, although the presence of a surgical scar on the 
right ankle was noted, the examiner did not address whether the 
scar is painful or otherwise provide information needed to rate 
the scar.  Therefore, the examination report is inadequate for 
rating purposes, and the Veteran must be afforded another VA 
examination.  In addition, any additional, pertinent medical 
records should be obtained while the case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his bilateral pes cavus and ankle 
disabilities during the period of these 
claims.  

2.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
a copy of any pertinent evidence identified 
but not provided by the Veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Then, the Veteran should be afforded a 
VA examination to determine the nature and 
extent of all impairment due to his 
service-connected bilateral pes cavus and 
ankle disabilities.  The claims folder must 
be made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that the examiner provides all information 
necessary to rate the Veteran's ankle 
impairment, pes cavus, and surgical 
scarring.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before the 
claims folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


